 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
     JASON HARPER,                              Case No. 1:17-cv-01717-LJO-EPG (PC)
11
                     Plaintiff,                 ORDER DIRECTING SERVICE OF
12                                              SUBPOENA BY THE UNITED STATES
           v.                                   MARSHALS SERVICE WITHOUT
13                                              PREPAYMENT OF COSTS
     JEFF BLAZO,
14                                              ORDER DIRECTING CLERK TO ATTACH
                 Defendant.                     COPY OF SUBPOENA TO THIS ORDER
15
16
17
18          The Court previously granted Plaintiff’s motion for the issuance of a subpoena upon

19   CAL/OSHA. (ECF No. 37). Plaintiff has now completed and returned the subpoena and

20   USM-285 form. Therefore, the Court will direct the United States Marshals Service to serve

21   the subpoena.

22          As Plaintiff did not specify a response date, the Court will give CAL/OSHA three

23   weeks from the date of service of the subpoena to respond to the subpoena.

24          Accordingly, it is HEREBY ORDERED that:

25          1. CAL/OSHA has three weeks from the date of service of the subpoena to respond to

26              the subpoena.

27          2. The Clerk of Court shall forward the following documents to the United States

28              Marshals Service:

                                                   1
 1              a. One (1) completed and issued subpoena duces tecum, with the response date
 2                  listed above;
 3              b. One (1) completed USM-285 form; and
 4              c. Two (2) copies of this order, one to accompany the subpoena and one for the
 5                  United States Marshals Service.
 6        3. The Clerk of Court is directed to attach a copy of the completed subpoena duces
 7              tecum to this order.
 8        4. Within TWENTY (20) DAYS from the date of this order, the United States
 9              Marshals Service SHALL effect personal service of the subpoena, along with a copy
10              of this order, upon the entity named in the subpoena pursuant to Rule 45 of the
11              Federal Rules of Civil Procedure and 28 U.S.C. § 566(c).
12        5. The United States Marshals Service is DIRECTED to retain a copy of the subpoena
13              in its file for future use.
14        6. Within TEN (10) DAYS after personal service is effected, the United States
15              Marshals Service SHALL file the return of service.
16
     IT IS SO ORDERED.
17
18
       Dated:      May 7, 2019                                /s/
19                                                        UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                      2
